
	
		I
		111th CONGRESS
		1st Session
		H. R. 570
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Ms. DeGette (for
			 herself, Mr. Abercrombie,
			 Ms. Baldwin,
			 Mr. Boucher,
			 Mrs. Capps,
			 Mr. Connolly of Virginia,
			 Mr. Farr, Mr. Grijalva, Ms.
			 Harman, Mr. Hinchey,
			 Mr. Kennedy,
			 Ms. Lee of California,
			 Mr. Loebsack,
			 Mrs. Lowey,
			 Mr. McDermott,
			 Mr. Moore of Kansas,
			 Mr. Murphy of Connecticut,
			 Mr. Nadler of New York,
			 Mr. Rothman of New Jersey,
			 Ms. Schakowsky,
			 Ms. Slaughter,
			 Mr. Stark,
			 Mr. Waxman,
			 Mr. Welch, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To make certain regulations have no force or
		  effect.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Patients and Health Care Act of
			 2009.
		2.Regulations on
			 certain Federal health care statutesThe final regulations issued by the
			 Secretary of Health and Human Services entitled Ensuring That Department
			 of Health and Human Services Funds Do Not Support Coercive or Discriminatory
			 Policies or Practices in Violation of Federal Law, 73 Fed. Reg. 78072
			 (December 19, 2008), shall have no force or effect.
		
